  Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 1 of 30            FILED
                                                                    2020 Dec-22 PM 04:13
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




   DEFENDANT’S EXHIBIT 1


 Copies of All Pleadings, Process,
Papers on File in the Record of the
       State Court Action
                                                         DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 2 7/13/2020   FILED
                                                                              of 30 9:26 AM
                                                                                                               47-CV-2020-900988.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                             COVER SHEET                                                MADISON COUNTY, ALABAMA
Unified Judicial System
                                       CIRCUIT COURT - CIVIL CASE                            47-CV-2020-900988.00
                                                                                                     DEBRA KIZER, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             07/13/2020

                                                GENERAL INFORMATION
                                  IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
                                         JOHN D. MALONE v. ATP HUNTSVILLE LLC

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                       MONETARY AWARD REQUESTED                   NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        BUT020                                  7/13/2020 9:26:23 AM                                    /s/ CLINT W BUTLER
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                           DOCUMENT 2
                                                               ELECTRONICALLY
         Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 3 7/13/2020   FILED
                                                                   of 30 9:26 AM
                                                                              47-CV-2020-900988.00
                                                                              CIRCUIT COURT OF
                                                                          MADISON COUNTY, ALABAMA
                                                                             DEBRA KIZER, CLERK
              IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

JOHN D. MALONE,                                    )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )   CV-2020-______________
                                                   )
ATP HUNTSVILLE, LLC a domestic limited             )
liability company, FICTITIOUS PARTIES A,           )   JURY TRIAL DEMANDED
B & C, that or those individuals, partnerships,    )
proprietorships, corporations or other entities,   )
who or which, on or about and/or prior to the      )
15th day of July, 2018 owned, leased, rented,      )
maintained, inspected, managed and/or              )
otherwise controlled the premises located at       )
6275 University Drive NW #14, Huntsville,          )
Madison County, Alabama; D, E, F, those            )
individuals, partnerships, proprietorships,        )
corporations or other entities, who or which       )
on or about and/or prior to July 15, 2018,         )
was/were negligent or wanton proximately           )
causing or contributing to the accident and        )
injures of John D. Malone; G,H,I, those            )
individuals, partnerships, proprietorships,        )
corporations, or other entities that designed,     )
manufactured, sold, leased, marketed,              )
assembled, installed, or otherwise provided        )
the rock climbing wall and/or foam pit             )
described herein; the names and/or identities      )
or said fictitious party defendant(s) is/are       )
unknown, however if said identity is known,
their identity as proper party defendant(s)
is/are unknown,

       Defendants.

                                          COMPLAINT

                                   GENERAL AVERMENTS

      1.       The Plaintiff, John D. Malone, at all times relevant to the allegations of the
Complaint, is over the age of 19 years and resident of Madison County, Alabama.

      2.       The Defendant, ATP Huntsville, LLC (hereinafter referred to as “ATP”) is a
domestic limited liability company doing business in Madison County, Alabama.
                                           DOCUMENT 2
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 4 of 30




       3.     Fictitious Defendants, A,B,C, is an individual or other entity that owned, leased,
rented, maintained, inspected, managed and/or otherwise controlled the premises at 6275
University Drive NW #14, Huntsville, Madison County, Alabama on and prior to July 15, 2018.

        4.      Fictitious Defendants, D,E,F is an individual or other entity that on and/or prior to
July 15, 2018 were negligent and/or wanton proximately causing or contributing to the accident
and injuries suffered by John D. Malone.

        5.      References to “Defendants” in this Complaint shall be in regard to all Defendants
set forth hereinabove, both named and Fictitious.

        6.      On or about July 15, 2018, John D. Malone was an invitee lawfully upon the
premises owned, leased, rented, managed, maintained, inspected and otherwise controlled by the
Defendants, including ATP, and/or A-I, separately and severally. While on the Defendant’s
premises, John jumped from the rock climbing wall into the foam pit below. When John landed
in the foam pit, his feet struck the concrete floor under the foam pieces. The foam pieces were
insufficient in number or placement resulting in the hidden dangerous condition. Due to the
hidden, dangerous condition, John suffered significant injuries and damage to his body,
including bi lateral calcaneus fractures, as well as other injuries to his body as a whole.

       7.      The defective and/or dangerous condition was a hidden, unreasonably dangerous
condition existing upon the premises and the Defendants had “notice” of said condition, and
otherwise affirmatively created said condition, and/or failed to adequately inspect/maintain said
premises, such that the Defendants had a duty to warn John D. Malone, as an invitee, of the
hidden dangerous condition. The Defendants negligently and/or wantonly breached their duties
owed to John D. Malone, proximately resulting in his accident and severe injuries.

       8.      The Defendant, including defendants A-I, negligently designed, manufactured,
marketed, sold, installed, maintained and/or inspected the rock climbing wall and/or foam pit
such that said wall and foam pit were hidden dangerous conditions to customers, including John
Malone.

       9.      John D. Malone’s injuries include:

               A.      Bi lateral calcaneus fractures;
               B.      Past and future medical bills;
               C.      Permanent physical impairment;
               D.      Pain and suffering, both past and future;
               E.      Mental Anguish; both past and future.
               F.      Past and future lost wages and earning capacity.


                                       COUNT I
                                NEGLIGENCE-ATP and/or A-I
                                          DOCUMENT 2
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 5 of 30




       10.     Plaintiff, John D. Malone, re-alleges and adopts Paragraphs 1 through 9 and
incorporates herein by reference as if fully set forth.

        11.  As a direct and proximate result of the negligence of the Defendant, including
ATP, and/or A-I separately and severally, John D. Malone was caused to be injured and damaged
as follows:


               A.     Bi lateral calcaneus fractures;
               B.     Past and future medical bills;
               C.     Permanent physical impairment;
               D..    Pain and suffering, both past and future;
               E.     Mental Anguish; both past and future.
               F.     Past and future lost wages and earning capacity.



       WHEREFORE, Plaintiff, John D. Malone, demands judgment against the Defendant,
including ATP, and/or A-I, separately and severally, for damages to compensate him as the
Court deems fair and appropriate based upon the evidence presented.


                                     COUNT II
                               WANTONNESS-ATP and/or A-I

       12.      Plaintiff re-alleges and adopts Paragraphs 1 through 11 and incorporates herein by
reference as if fully set forth.

        13.  As a direct and proximate result of the wantonness of the Defendant, including
ATP and/or A-F separately and severally, John D. Malone was caused to be injured and damaged
as follows:

               A.     Bi lateral calcaneus fractures;
               B.     Past and future medical bills;
               C.     Permanent physical impairment;
               D..    Pain and suffering, both past and future;
               E.     Mental Anguish; both past and future.
               F.     Past and future lost wages and earning capacity.


       WHEREFORE, Plaintiff, John D. Malone, demands judgment against the Defendant,
including ATP, and/or A-F, separately and severally, for damages to compensate him as the
Court deems fair and appropriate based upon the evidence presented and an award of punitive
damages the Court deems necessary and appropriate based upon the evidence presented.
                                         DOCUMENT 2
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 6 of 30




                                COUNT III- AEMLD- G,H,I

       14.    The Plaintiff incorporates by reference Paragraphs 1-13 as if fully set forth herein.

      15.     The rock climbing wall and/or foam pit involved in this matter was designed,
manufactured, assembled, installed, sold, supplied, distributed or warranted by G,H, I.

       16.    John Malone was a user of rock climbing wall and foam pit.

      17.      The Defendants placed the rock climbing wall and/or foam pit on the market
knowing that it would be used without further inspection for hidden defects.

        18.     The rock climbing wall and/or foam pit were expected to, and did, reach the
Plaintiff, without substantial change in the condition in which it was sold.

       19.    The rock climbing wall and/or foam pit were in a defective condition
unreasonably dangerous to John Malone, when it was sold.

       20.      John Malone was using the rock climbing wall and/or foam pit for their intended
purpose when John jumped into the foam pit and struck his feet on concrete, proximately causing
his bodily injuries.

       21.    As a proximate result of the defective rock climbing wall and/or foam pit, whether
by design, manufacture, assembly, installation and/or warning, John Malone has been injured as
follows:

             A.       Bi lateral calcaneus fractures;
             B.       Past and future medical bills;
             C.       Permanent physical impairment;
             D.       Pain and suffering, both past and future;
             E.       Mental Anguish; both past and future.
             F.       Past and future lost wages and earning capacity.


       WHEREFORE, these premises considered, John Malone seeks judgment against the
Defendants, G, H, I, separately and severally, for an amount of compensatory damages the jury
deems fit under the laws of the State of Alabama and an award of punitive damages if the
evidence reveals is appropriate and necessary.



                  COUNT IV- NEGLIGENCE AND WANTONESS- G,H,I

       22.    The Plaintiff incorporates by reference Paragraphs 1-21 as if fully set forth herein.
                                           DOCUMENT 2
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 7 of 30




        23.    Defendants, G,H,I, were negligent and/or wanton in the design, manufacture,
assembly, installation, sale, supply, distribution, warnings and/or instructions relating to the rock
climbing wall and/or foam pit, such that there was an unreasonable risk of readily foreseeable
injury and/or the dangerous rock climbing wall and/or foam pit in that a user of the rock
climbing wall and/or foam pit could strike the concrete below the foam pieces resulting in
serious bodily injury with the expected and ordinary use.

        24.     Said Defendants failed to exercise reasonable care and/or acted with a reckless
indifference to the consequences proximately causing injury and damage to John Malone.

       25.     The dangerous defective condition was not readily observable by John Malone.

      26.    As a proximate result of the negligence and/or wantonness of the Defendants,
John Malone was injured as follows:

              A.       Bi lateral calcaneus fractures;
              B.       Past and future medical bills;
              C.       Permanent physical impairment;
              D.       Pain and suffering, both past and future;
              E.       Mental Anguish; both past and future.
              F.       Past and future lost wages and earning capacity.

        WHEREFORE, these premises considered, John Malone seeks judgment against the
Defendants, G,H, I, separately and severally, for an amount of compensatory damages the jury
deems fit under the laws of the State of Alabama and an award of punitive damages the evidence
reveals is appropriate and necessary.


                       COUNT V- BREACH OF WARRANTY- G,H, I

       27.     The Plaintiff incorporates by reference Paragraphs 1-26 as if fully set forth herein.

       28.      Defendant, G,H,I separately and severally, were regularly in the business of
designing, selling, distributing rock climbing walls and/or foam pits.

       29.     John Malone is a user/consumer of said rock climbing wall and/or foam pit.

       30.    The rock climbing wall and/or foam pit were not suitable or fit for the ordinary
purpose for which the rock climbing wall and/or foam pit were used and warranted.

      31.    As a proximate result of the breach of the warranty, both express and implied,
John Malone was injured as follows:

               A.      Bi lateral calcaneus fractures;
               B.      Past and future medical bills;
               C.      Permanent physical impairment;
                                        DOCUMENT 2
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 8 of 30




             D.      Pain and suffering, both past and future;
             E.      Mental Anguish; both past and future.
             F.      Past and future lost wages and earning capacity.

        WHEREFORE, these premises considered, John Malone seeks judgment against the
Defendants, G,H, I, separately and severally, for an amount of compensatory damages the jury
deems fit under the laws of the State of Alabama and an award of punitive damages the evidence
reveals is appropriate and necessary.




                                                   /s/ Clint W. Butler
                                                   CLINT W. BUTLER (BUT020)
                                                   Attorney for Plaintiff
OF COUNSEL:

MCKINNEY & BUTLER, LLC
303 Williams Ave. SW, Ste. 211
Huntsville AL 35801
(256) 536-6307
(256) 536-6317 Fax




SERVE DEFENDANT BY CERTIFIED MAIL TO:

DEFENDANT'S REGISTERED AGENT ADDRESS:
ATP HUNTSVILLE LLC
C/O INCORP SERVICES, INC.
4142 CARMICHAEL ROAD
MONTGOMERY, AL 36106
                                           DOCUMENT 3
                                                               ELECTRONICALLY
         Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 9 7/13/2020   FILED
                                                                   of 30 9:26 AM
                                                                                 47-CV-2020-900988.00
              IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
                                                            CIRCUIT COURT OF
                                                                            MADISON COUNTY, ALABAMA
JOHN D. MALONE,                                    )                           DEBRA KIZER, CLERK
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )   CV-2020-______________
                                                   )
ATP HUNTSVILLE, LLC a domestic limited             )
liability company, FICTITIOUS PARTIES A,           )
B & C, that or those individuals, partnerships,    )
proprietorships, corporations or other entities,   )
who or which, on or about and/or prior to the      )
15th day of July, 2018 owned, leased, rented,      )
maintained, inspected, managed and/or              )
otherwise controlled the premises located at       )
6275 University Drive NW #14, Huntsville,          )
Madison County, Alabama; D, E, F, those            )
individuals, partnerships, proprietorships,        )
corporations or other entities, who or which       )
on or about and/or prior to July 15, 2018,         )
was/were negligent or wanton proximately           )
causing or contributing to the accident and        )
injures of John D. Malone; G,H,I, those            )
individuals, partnerships, proprietorships,        )
corporations, or other entities that designed,     )
manufactured, sold, leased, marketed,              )
assembled, installed, or otherwise provided        )
the rock climbing wall and/or foam pit             )
described herein; the names and/or identities      )
or said fictitious party defendant(s) is/are       )
unknown, however if said identity is known,
their identity as proper party defendant(s)
is/are unknown,

       Defendants.

                    PLAINTIFF’S INTERROGATORIES TO DEFENDANT

        COME NOW the Plaintiff and requests that the Defendant answer the following
interrogatories pursuant to the Alabama Rules of Civil Procedure:

                                           Instructions

        Defendant should answer each interrogatory separately and fully, unless it is objected to,
in which event the reasons for the objections should be specifically and separately stated. The
answers are to be signed by Defendant and the objections, if any, are to be signed by the attorney
making them. Where a complete answer to a particular interrogatory is not possible, the
interrogatory should be answered to the extent possible and a statement should be made
indicating why only a partial answer is given.
                                          DOCUMENT 3
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 10 of 30


       Answers to these interrogatories shall set forth each question in full before each answer.
Separate answers shall be provided in response to each interrogatory, and, when an interrogatory
has subdivisions, to each subdivision.

        With respect to any interrogatory calling for the identification or listing of documents,
unless otherwise indicated, you may, in lieu thereof, attach to your answers a copy of such
documents segregated separately for each answer, with an identification of the interrogatory or
interrogatories (or portion thereof) to which they are submitted as being responsive. In the event
you elect to attach documents rather than identify them in response to any interrogatory, it is
requested (a) that all documents attached be produced in the file folders and file cartons in which
they have been maintained or stored, clipped, stapled or otherwise arranged in that form and
manner as they were found, and (b) that you identify the person or persons in whose custody or
control such files are or were maintained.

        If you object to furnishing any document on the basis of attorney-client privilege or any
other basis, please identify the document by the date it bears, or if none, under the date it was
written; by the name and address of it; by the name and address of each person to whom it was
addressed and each person to whom a copy was identified as being directed; by the name and
address of each person who received a copy of the document; by description of the document, as
for instance, a letter memorandum; by its present location or custodian; or if unknown, its last
known location or custodian; and by the present location and custodian of each copy; or if
unknown, its last known location or custodian.

       If any requested documents or things cannot be produced in full, produce to the extent
possible, specifying each reason for your inability to produce the remainder and stating whatever
information, knowledge or belief you do have concerning the produced portion.

        If any document requested was in defendant's possession or control, but is no longer in
defendant's possession or subject to defendant's control, state what disposition was made of it,
the reason for such disposition and the date thereof.
        In producing documents and things pursuant to this request, furnish all documents or
things known or available to you regardless of whether such documents or things are possessed
directly by you or your agents, employees, representatives or investigators or by your attorneys,
their agents, employees, representatives or investigators.

       If any documents or things requested were at one time in existence but are no longer in
existence, then so state, specifying for each document or thing:

              a.      The type of document or thing;
              b.      The types of information contacted thereon;
              c.      The date upon which it ceased to exist;
              d.      The circumstances under which it ceased to exist;
              e.      The identity of all person having knowledge of the circumstances under
       which it ceased to exist; and
              f.      The identity of all persons having knowledge or who had knowledge of
       the contents thereof.
                                            DOCUMENT 3
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 11 of 30

        You are requested to produce all original documents; and all other copies not absolutely
identical to the originals. In addition, you are requested to produce all drafts and notes (whether
typed, handwritten or otherwise) made or prepared in connection with such documents, whether
used or not.

                                     INTERROGATORIES

        1.      Please state whether your name is correctly set forth as a Defendant in this case; if
not, please state your correct name.

        2.    Please identify, by giving the name, address and last known telephone number,
each and every person known to you to have knowledge of the events and conditions set out in
the Complaint. (NOTE: "identify" is a term defined in the Definitions and Instructions section
hereof.)

        3.      Please state the name of any experts you anticipate calling to testify at the trial of
this matter along with a summary of said expert’s qualifications, the substance of the facts to
which the expert is expected to testify, the substance of the opinions which said expert is
expected to testify and all correspondence or other communications between the expert and any
other entity, individual, party to this action and/or the attorneys for any parties to this action.

        4.     Please give a full description of each and every document in your possession, or
in the possession of your representatives or attorneys, which in any way relates to the events and
circumstances made the basis of this lawsuit, including but not limited to, any and all statements
of witnesses, the Plaintiff, or any other individual having knowledge of the facts and
circumstances of John Malone’s incident of July 15, 2018. (whether oral, written, recorded or
reproduced by any mechanical means), photographs, video tapes, audio tapes, investigative
reports, etc.

       5.      Please give a full description of each and every document that you intend to
introduce into evidence at the trial of this cause.

        6.     State whether or not at the time of the occurrence complained of herein there was
an insurance agreement or agreements in existence under which any person carrying on an
insurance business may be liable to satisfy part or all of any judgment which may be entered in
this action or to indemnify or reimburse any payments made by you to satisfy any such
judgment. If so, please state the following with regard to each person or entity that entered into
an insurance agreement with you:

               (a)     the name and mailing address of the person or entity;
               (b)     the applicable policy number(s);
               (c)     the term(s) of the policy(s); and
               (d)     the limits of liability afforded under the agreement(s).


       7.     Describe what warnings were provided to the Plaintiff or other invitees regarding
any dangerous conditions of the premises, or other physical surrounding structures.
                                           DOCUMENT 3
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 12 of 30

      8.      Please provide the names and addresses of all individuals, including invitees and
employees of any Defendants, involved in an incident or accident upon the premises of any ATP
Huntsville LLC location in the State of Alabama from January 1, 2013 to the present.

       9.      The names and addresses of any all entities having any interest or participation in
the ownership, control, management, leasing, management, of the premises located at 6275
University Drive NW #14, Huntsville, that is not already listed in the Complaint, for the time
period of January 1, 2018 to December 31, 2018.

      10.     Please state the name and address of all employees of Defendant on duty at ATP
Huntsville LLC on July 15, 2018.

       11.    State in detail all repairs or modifications to the premises, including the dates and
persons performing said repairs and modifications, from January 1, 2018 to the present.

        12.     State in detail the condition of the rock climbing wall and foam pit area where the
Plaintiff was injured on July 15, 2018 and when this defendant or its employee or representative
last inspected said area.

       13.     Provide the name, address and contact information for the entity and/or
individuals responsible for the inspection, maintenance and repair of the premises, including the
area where the Plaintiff suffered his injuries, for the time period of January 1, 2013 to the
present.

        14.     State the last date and time any inspection was performed of the area before the
Plaintiff suffered his injuries. State in detail the condition of the area at the time of said
inspection and the name and address of said person performing said inspection.

       15.     State in detail all complaints or notifications of any unsafe or defective condition,
or any part of the premises in disrepair from January 1, 2013 to the present. Include the name,
address and phone number of said person making said complaint or providing said notification.

       16.   State the date in which this defendant first entered into any lease agreement with
the owner/management company of said real property.

        17.    Provide in detail all modifications made by this Defendant, or any individual or
entity on behalf of said Defendant, to the premises since first entering into any lease agreement
with the owner/management company of said real property.

      18.   State whether this Defendant, or any other individual or entity, has Medical
Payments Coverage available for persons injured while on the premises on the date of July 15,
2018.

       19.     State in detail all instructions, manuals, warnings or other literature provided to
this Defendant by the manufacturer, supplier, distributor of the rock climbing wall and/or the
foam pit regarding the installation, inspection, and maintenance of the rock wall and/or foam pit.

       20.     State the name, address and phone number for the individual or entity from
which the rock climbing wall and foam pit were purchased by this Defendant.
                                          DOCUMENT 3
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 13 of 30


        21.    State the date upon which the rock climbing wall and foam pit were purchased
and installed.

        22.    State the name, address and phone number of the individual or entity that installed
the rock climbing wall and foam pit.

       23.     State whether this defendant conducted any investigation of the incident
involving John Malone and if so, provide the details of said investigation.

        24.    State whether this defendant has obtained any verbal, written or otherwise
recorded statements from any individual regarding John Malone’s incident of July 15, 2018. If
so, please provide the details of said statement, or provide a copy of said statement.




                                                    /s/Clint W. Butler
                                                    CLINT W. BUTLER               (BUT020)
                                                    Attorney for Plaintiff

OF COUNSEL:
MCKINNEY & BUTLER, L.L.C.
303 Williams Ave. SW, Ste. 211
Huntsville, AL 35801
Phone: (256) 536-6307
Fax: (256) 536-6317
Email: clint@personal-injured.com


        TO BE SERVED ON DEFENDANT WITH THE SUMMONS AND COMPLAINT
                                           DOCUMENT 4
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 PageELECTRONICALLY
                                                                147/13/2020    FILED
                                                                   of 30 9:26 AM
                                                                                47-CV-2020-900988.00
              IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
                                                            CIRCUIT COURT OF
                                                                          MADISON COUNTY, ALABAMA
JOHN D. MALONE,                                    )                         DEBRA KIZER, CLERK
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )   CV-2020-______________
                                                   )
ATP HUNTSVILLE, LLC a domestic limited             )
liability company, FICTITIOUS PARTIES A,           )
B & C, that or those individuals, partnerships,    )
proprietorships, corporations or other entities,   )
who or which, on or about and/or prior to the      )
15th day of July, 2018 owned, leased, rented,      )
maintained, inspected, managed and/or              )
otherwise controlled the premises located at       )
6275 University Drive NW #14, Huntsville,          )
Madison County, Alabama; D, E, F, those            )
individuals, partnerships, proprietorships,        )
corporations or other entities, who or which       )
on or about and/or prior to July 15, 2018,         )
was/were negligent or wanton proximately           )
causing or contributing to the accident and        )
injures of John D. Malone; G,H,I, those            )
individuals, partnerships, proprietorships,        )
corporations, or other entities that designed,     )
manufactured, sold, leased, marketed,              )
assembled, installed, or otherwise provided        )
the rock climbing wall and/or foam pit             )
described herein; the names and/or identities      )
or said fictitious party defendant(s) is/are       )
unknown, however if said identity is known,
their identity as proper party defendant(s)
is/are unknown,

       Defendants.



         PLAINTIFF’S REQUEST FOR PRODUCTION TO THE DEFENDANT

      COME NOW the Plaintiffs and request that the Defendant provide the following
documents and information pursuant to the Alabama Rules of Civil Procedure.


                                            Definitions

       As used herein, the term "document" means, without limitation, the following items,
whether printed, recorded or reproduced by any other mechanical means or process or written or
produced by hand:        agreements; contracts; orders; purchase orders; communications;
correspondence; letters; telegrams; tape recordings; memoranda; summaries; notes or other
                                           DOCUMENT 4
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 15 of 30

recordings or telephone conversations, personal conversations or meetings; corporate chargers,
by-laws, minutes or other documents of any description evidencing action taken by a corporate
entity; deeds, leases, mortgages, security agreements or legal documents of any kind and
description; agenda of meetings; notices; records and interoffice memoranda; personal
memoranda; photographs; photographic slides; motion pictures; films; charts; graphs; diagrams;
drawings; bookkeeping entries; bills; invoices; orders; receipts; canceled checks; vouchers;
ledger sheets; computer print-outs; reports; statements of witnesses; findings of investigations;
files; records of negotiation; reports of experts; reports of consultants; papers; books; records;
objects; summaries; videotapes; maps; posters; pamphlets; fliers; and any and every other
written, graphic, mechanical or tangible means by which human intelligence is in any way
transmitted, reported or preserved.

      The term "person" means any person, firm, corporation, partnership, joint venture,
governmental unit or agency thereof, or any juridical person or any other legal entity.

        The word "communication" means any written or oral contact or communication or
document relating thereto between two or more persons or companies and shall include without
limitations written contact by such means as letters, memoranda, telegrams, telex or by any
document and oral contact by such means as face-to-face meetings and telephone conversations.

       Unless otherwise specified, as used herein, the words "meeting" and "meetings" mean
any coincidence of presence of two or more persons between or among whom some
communication occurs whether or not such coincidence of presence was by chance of pre-
arranged, formal or informal or in connection with some other activity.


                                           Instructions

        IF YOU OBJECT to furnishing any document on the basis of attorney-client privilege or
any other basis, please identify the document by the date it bears, or if none, under the date it was
written; by the name and address of it; by the name and address of each person to whom it was
addressed and each person to whom a copy was identified as being directed; by the name and
address of each person who received a copy of the document; by description of the document, as
for instance, a letter memorandum; by its present location or custodian; or if unknown, its last
known location or custodian; and by the present location and custodian of each copy; or if
unknown, its last known location or custodian.

       IF ANY REQUESTED DOCUMENTS OR THINGS CANNOT BE PRODUCED IN
FULL, produce to the extent possible, specifying each reason for your inability to produce the
remainder and stating whatever information, knowledge or belief you do have concerning the
produced portion.

       IF ANY DOCUMENT requested was in defendant's possession or control, but is no
longer in defendant's possession or subject to defendant's control, state what disposition was
made of it, the reason for such disposition and the date thereof.

        IN PRODUCING DOCUMENTS and things pursuant to this request, furnish all
documents or things known or available to you regardless of whether such documents or things
are possessed directly by you or your agents, employees, representatives or investigators or by
your attorneys, their agents, employees, representatives or investigators.
                                           DOCUMENT 4
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 16 of 30


        IF ANY DOCUMENTS or things requested were at one time in existence but are no
longer in existence, then so state, specifying for each document or thing:

               a.      The type of document or thing;
               b.      The types of information contacted thereon;
               c.      The date upon which it ceased to exist;
               d.      The circumstances under which it ceased to exist;
               e.      The identity of all person having knowledge of the circumstances under
                       which it ceased to exist; and
               f.      The identity of all persons having knowledge or who had knowledge of
                       the contents thereof.

        You are requested to produce all original documents; and all other copies not absolutely
identical to the originals. In addition, you are requested to produce all drafts and notes (whether
typed, handwritten or otherwise) made or prepared in connection with such documents, whether
used or not.

       THIS REQUEST FOR PRODUCTION IS DEEMED TO BE CONTINUING. If, after
producing documents and things, you obtain or become aware of any further documents, things
or information responsive to this request for production of documents, you are required to
produce to plaintiffs such additional documents and things and/or provide plaintiffs with such
additional information.


                               REQUEST FOR PRODUCTION

        1.      Copy of the incident, accident or other report prepared by or on behalf of this
Defendant or any other Defendant or its employees, agents, servants or representatives regarding
the incident involving the Plaintiff which occurred on July 15, 2018.

       2.      Copy of any and all statements taken from Plaintiff, whether written, recorded, by
audio or video tape regarding the incident on July 15, 2018.

        3.      Copy of any and all photographs, video tapes or other electronic recording of the
premises and/or area of the Plaintiff's incident or the area of the rock climbing wall and/or foam
pit taken on July 15, 2018.

        4.      Copy of any and all videotapes of the activities of the Plaintiff from July 15, 2018
to the present.

        5. Copy of any and all incident, accident or other reports where employees and/or invitees
sustained any injury or involving any incident on the premises on or about January 1, 2013 to the
present.

       6. Any and all signed or unsigned statements, accounts or reports made by any persons
including the Plaintiff, who claim to have any knowledge whatsoever pertaining in any way to
the events or conditions referred to in the Complaint for the timer period of January 1, 2013 to
the present. (If you refuse to produce copies of any of the requested documents based upon
attorney-client privilege or work product doctrine, for each please give the name and address of
                                           DOCUMENT 4
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 17 of 30

the custodian of said document, the name and address of the person from whom the statement,
account or report was obtained, the name and address of the person who obtained said statement,
account or report and the nature and specific subject matter of said statement, account or report.)

        7.     Any and all documents, records, writings, audio tapes, video tapes, films, graphs,
charts or any other tangible material which may be offered as evidence at the trial of this case or
which may be used in any way during the trial.

      8.      Any and all documents which define, describe or relate to the relationship by or
between any and/or all of the Defendants herein, whether named or fictitious.

        9.      Copies of all records of inspections of the area of the Plaintiff's injuries prior to
the date of the accident made the basis of this Complaint.

        10.      Copies of all medical records, information or other items or things relating to the
Plaintiff's injuries suffered as a result of the accident made the basis of the Complaint.

        11.    Copies of all medical records, information or other items or things relating to the
Plaintiff's medical history, including all medical treatment, conditions, illnesses, diagnosis,
procedures in the possession of the Defendant or its attorneys or other representatives, whether
said information and items relate to treatment before or after the accident made the basis of the
Plaintiff's Complaint.

        12.  Any and all warnings provided to or for the Plaintiff or other invitees and
employees regarding any dangerous condition of the premises, or other physical surrounding
structures.

        13.    Any and all documents or other tangible item or things reflecting the names and
addresses of all individuals, including invitees and employees of any Defendant, involved in an
incident or accident (whether injury occurred or not) at any ATP Huntsville LLC property in the
State of Alabama from January 1, 2013 to the present..

        14.    Any and all documents or other tangible items or things reflecting that this
Defendant, its agent or employee were aware or otherwise on notice of any dangerous or
defective condition of the premises on or about July 15, 2018.


       15.     Any “waiver” purportedly executed by John Malone.

      16.   Complete copy of the lease agreement between this defendant and the
owner/management company of the real property where the defendant’s business is located.

       17.     All instructions, manuals, warnings, or other literature provided to this defendant
by the Altitude franchisor, manufacturer, supplier, distributor, or seller of the rock climbing wall
and/or foam pit regarding the installation, inspection, maintenance and use of the rock climbing
wall and/or foam pit.

       18.     All receipts, invoices, bills or sales or other documentation of this defendant’s
purchase of the rock climbing wall and/or foam pit.
                                          DOCUMENT 4
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 18 of 30

       19.    All instructions, manuals, warnings, guidelines, standards, literature, expertise or
consultations relied upon or received by this defendant in the installation, inspection,
maintenance and use of the rock climbing wall and/or foam pit by customers.

        20.      Any franchise agreement between this defendant and “Altitude” or any other
entity or individual relating to the operation of this defendant’s business in Huntsville, Alabama.


                                                     /s/Clint W. Butler
                                                     CLINT W. BUTLER               (BUT020)
                                                     Attorney for Plaintiff

OF COUNSEL:
MCKINNEY & BUTLER, L.L.C.
303 Williams Ave. SW, Ste. 211
Huntsville, AL 35801
Phone: (256) 536-6307
Fax: (256) 536-6317
Email: clint@personal-injured.com
        TO BE SERVED ON DEFENDANT WITH THE SUMMONS AND COMPLAINT
                                           DOCUMENT 5
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 PageELECTRONICALLY
                                                                197/13/2020    FILED
                                                                   of 30 9:26 AM
                                                                                47-CV-2020-900988.00
              IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
                                                            CIRCUIT COURT OF
                                                                           MADISON COUNTY, ALABAMA
JOHN D. MALONE,                                    )                          DEBRA KIZER, CLERK
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )   CV-2020-______________
                                                   )
ATP HUNTSVILLE, LLC a domestic limited             )
liability company, FICTITIOUS PARTIES A,           )
B & C, that or those individuals, partnerships,    )
proprietorships, corporations or other entities,   )
who or which, on or about and/or prior to the      )
15th day of July, 2018 owned, leased, rented,      )
maintained, inspected, managed and/or              )
otherwise controlled the premises located at       )
6275 University Drive NW #14, Huntsville,          )
Madison County, Alabama; D, E, F, those            )
individuals, partnerships, proprietorships,        )
corporations or other entities, who or which       )
on or about and/or prior to July 15, 2018,         )
was/were negligent or wanton proximately           )
causing or contributing to the accident and        )
injures of John D. Malone; G,H,I, those            )
individuals, partnerships, proprietorships,        )
corporations, or other entities that designed,     )
manufactured, sold, leased, marketed,              )
assembled, installed, or otherwise provided        )
the rock climbing wall and/or foam pit             )
described herein; the names and/or identities      )
or said fictitious party defendant(s) is/are       )
unknown, however if said identity is known,
their identity as proper party defendant(s)
is/are unknown,

       Defendants.


                      30b(5) & (6) NOTICE OF TAKING DEPOSITION


        PLEASE TAKE NOTICE that, pursuant to A.R.Civ.P. 30b(5) & (6), the undersigned
party to this cause will take the deposition by oral examination of the following named party at
the time, date and place indicated before a court reporter or some other person authorized by law
to take depositions. This deposition will continue from time to time until completed.

       DEPONENT:               Corporate Representative of ATP Huntsville LLC

       PLACE:                  McKinney & Butler, LLC
                               303 Williams Ave. SW, Ste. 211
                                           DOCUMENT 5
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 20 of 30

                               Huntsville, AL 35801

       DATE:                   October 14, 2020

       TIME:                   10:00 a.m. CST

The deponent shall be prepared to answer and discuss following issues:

       1.      Testimony regarding the allegations of the Plaintiff’s Complaint;
       2.      The deponent shall produce the following original documents to be copied and/or
               inspected at the time and place designated above:

        1.      Copy of the incident, accident or other report prepared by or on behalf of this
Defendant or any other Defendant or its employees, agents, servants or representatives regarding
the incident involving the Plaintiff which occurred on July 15, 2018.

       2.      Copy of any and all statements taken from Plaintiff, whether written, recorded, by
audio or video tape regarding the incident on July 15, 2018.

        3.      Copy of any and all photographs, video tapes or other electronic recording of the
premises and/or area of the Plaintiff's incident or the area of the rock climbing wall and/or foam
pit taken on July 15, 2018.

        4.      Copy of any and all videotapes of the activities of the Plaintiff from July 15, 2018
to the present.

        5. Copy of any and all incident, accident or other reports where employees and/or invitees
sustained any injury or involving any incident on the premises on or about January 1, 2013 to the
present.

       6. Any and all signed or unsigned statements, accounts or reports made by any persons
including the Plaintiff, who claim to have any knowledge whatsoever pertaining in any way to
the events or conditions referred to in the Complaint for the timer period of January 1, 2013 to
the present. (If you refuse to produce copies of any of the requested documents based upon
attorney-client privilege or work product doctrine, for each please give the name and address of
the custodian of said document, the name and address of the person from whom the statement,
account or report was obtained, the name and address of the person who obtained said statement,
account or report and the nature and specific subject matter of said statement, account or report.)

        7.     Any and all documents, records, writings, audio tapes, video tapes, films, graphs,
charts or any other tangible material which may be offered as evidence at the trial of this case or
which may be used in any way during the trial.

      8.      Any and all documents which define, describe or relate to the relationship by or
between any and/or all of the Defendants herein, whether named or fictitious.

        9.      Copies of all records of inspections of the area of the Plaintiff's injuries prior to
the date of the accident made the basis of this Complaint.
                                           DOCUMENT 5
        Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 21 of 30

        10.      Copies of all medical records, information or other items or things relating to the
Plaintiff's injuries suffered as a result of the accident made the basis of the Complaint.

        11.    Copies of all medical records, information or other items or things relating to the
Plaintiff's medical history, including all medical treatment, conditions, illnesses, diagnosis,
procedures in the possession of the Defendant or its attorneys or other representatives, whether
said information and items relate to treatment before or after the accident made the basis of the
Plaintiff's Complaint.

        12.  Any and all warnings provided to or for the Plaintiff or other invitees and
employees regarding any dangerous condition of the premises, or other physical surrounding
structures.

        13.    Any and all documents or other tangible item or things reflecting the names and
addresses of all individuals, including invitees and employees of any Defendant, involved in an
incident or accident (whether injury occurred or not) at any ATP Huntsville LLC property in the
State of Alabama from January 1, 2013 to the present..

        14.    Any and all documents or other tangible items or things reflecting that this
Defendant, its agent or employee were aware or otherwise on notice of any dangerous or
defective condition of the premises on or about July 15, 2018.


       15.     Any “waiver” purportedly executed by John Malone.

      16.   Complete copy of the lease agreement between this defendant and the
owner/management company of the real property where the defendant’s business is located.

       17.     All instructions, manuals, warnings, or other literature provided to this defendant
by the Altitude franchisor, manufacturer, supplier, distributor, or seller of the rock climbing wall
and/or foam pit regarding the installation, inspection, maintenance and use of the rock climbing
wall and/or foam pit.

       18.     All receipts, invoices, bills or sales or other documentation of this defendant’s
purchase of the rock climbing wall and/or foam pit.

       19.    All instructions, manuals, warnings, guidelines, standards, literature, expertise or
consultations relied upon or received by this defendant in the installation, inspection,
maintenance and use of the rock climbing wall and/or foam pit by customers.

        20.      Any franchise agreement between this defendant and “Altitude” or any other
entity or individual relating to the operation of this defendant’s business in Huntsville, Alabama.

                                                     /s/Clint W. Butler
                                                     CLINT W. BUTLER                (BUT020)
                                                     Attorney for Plaintiff

OF COUNSEL:
MCKINNEY & BUTLER, L.L.C.
                                    DOCUMENT 5
       Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 22 of 30

303 Williams Ave. SW, Ste 211
Huntsville, AL 35801
Phone: (256) 536-6307
Fax: (256) 536-6317
Email: clint@personal-injured.com

                       To be served with Summons and Complaint
             Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 23 of 30


                                         AlaFile E-Notice




                                                                           47-CV-2020-900988.00


To: CLINT W BUTLER
    clint@personal-injured.com




                    NOTICE OF ELECTRONIC FILING
                      IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

                                 JOHN D. MALONE V. ATP HUNTSVILLE LLC
                                          47-CV-2020-900988.00

                        The following complaint was FILED on 7/13/2020 9:26:20 AM




     Notice Date:     7/13/2020 9:26:20 AM




                                                                                 DEBRA KIZER
                                                                        CIRCUIT COURT CLERK
                                                                    MADISON COUNTY, ALABAMA
                                                                    MADISON COUNTY, ALABAMA
                                                                       100 NORTHSIDE SQUARE
                                                                         HUNTSVILLE, AL, 35801

                                                                                    256-532-3390
           Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 24 of 30


                                      AlaFile E-Notice




                                                                        47-CV-2020-900988.00


To: ATP HUNTSVILLE LLC
    C/O INCORP SERVICES INC
    4142 CARMICHAEL RD.
    MONTGOMERY, AL, 36106




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

                            JOHN D. MALONE V. ATP HUNTSVILLE LLC
                                     47-CV-2020-900988.00

                     The following complaint was FILED on 7/13/2020 9:26:20 AM




    Notice Date:    7/13/2020 9:26:20 AM




                                                                              DEBRA KIZER
                                                                     CIRCUIT COURT CLERK
                                                                 MADISON COUNTY, ALABAMA
                                                                 MADISON COUNTY, ALABAMA
                                                                    100 NORTHSIDE SQUARE
                                                                      HUNTSVILLE, AL, 35801

                                                                                 256-532-3390
                   Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 25 of 30

State of Alabama                                                                                      Court Case Number
Unified Judicial System
                                                     SUMMONS
                                                                                                      47-CV-2020-900988.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                                 IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
                                        JOHN D. MALONE V. ATP HUNTSVILLE LLC
  NOTICE TO:        ATP HUNTSVILLE LLC, C/O INCORP SERVICES INC 4142 CARMICHAEL RD., MONTGOMERY, AL 36106

                                                               (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  CLINT W BUTLER                                                                                 ,
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 303 Williams Ave. SW, Ste. 211, HUNTSVILLE, AL 35801                                                              .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of JOHN D. MALONE
     pursuant to the Alabama Rules of the Civil Procedure.                                        [Name(s)]

                07/13/2020                                   /s/ DEBRA KIZER                 By:
                      (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                         /s/ CLINT W BUTLER
                                                                 (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                          .
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                   County,
                      (Name of Person Served)                                                   (Name of County)

  Alabama on                                               .
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                               (Phone Number of Server)
                                                                 DOCUMENT
                                                                 DOCUMENT 8
                                                                          8

                                                                  PageELECTRONICALLY
                                                                 S&X ELECTR
              Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 imf]  267/20/2020
                                                                          of 30          FILED
                                                                             ONICALLY FILED
                                                                                   3:58 PM                                               3:58 PM
                                                                                                                   gp/       47-C\ -2020-91 10988. 00
                                                                                                                             47-CV-2020-900988.00
                                                                                                                              CIRCUIT COURT OF   OF
State of Alabama                                                                                                         MADISON
                                                                                                                         MADISON COUNTY,
                                                                                                                                  COUNTY, ALABAMA
                                                                                                                                              ALABAMA
                                                           SUMMONS                                         c                DEBRA
                                                                                                                            DEBRA KIZER,
                                                                                                                                     KIZER, CLERK
Unified Judicial System

Form C-34   Rev. 4/2017                                       - CIVIL -
                                                                                                           47-CV-2020-900988.00

                                      IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
                                             JOHN D. MALONE V. ATP HUNTSVILLE LLC

  NOTICE TO: atp huntsville llc, c/o incorp services inc 4142 carmichae
                                                                        l rd.. Montgomery, al 36106
                                                                    (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHE
                                                      D TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU
                                                         OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTIN
                                                   G OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT.
                                                   A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIF
                                                    F(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  CLINT W BUTLER

                                                               [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 303 Williams Ave. SW, Ste. 21 1
                                                            , HUNTSVILLE, AL 35801
                                                                           [Address(es) of Plaintiff(s) or Attorney(s)]
 THE ANSWER MUST BE MAILED OR DELIVERED WITHIN
                                                 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
 OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMEN
                                                   T BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
 THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAI
                                                   NT OR OTHER DOCUMENT.

              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE
                                                             ALABAMA RULES OF CIVIL
                                  PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complain
                                                                               t or other document in
    this action upon the above-named Defendant.
                                                                                                            v
 0 Service by certified mail of this Summons is initiated upon the written request
                                                                                   of JOHN D. MALONE
    pursuant to the Alabama Rules of the Civil Procedure.                                                                       [Name(s)]

                07/13/2020                                                 /s/ DEBRA KIZER                                By:
                    (Date)
                                                                             (Signature of Clerk)
                                                                                                                                       (Name)

0 Certified Mail is hereby requested.                               /s/ CLINT W BUTLER
                                                                    (Plaintiffs/Attorney's Signature)


                                                        RETURN ON SERVICE
    Return receipt of certified mail received in this office on 07 ( 2t)(2-02-O
                                                                                                                (Date)
    I certify that I personally delivered a copy of this Summons and Complaint
                                                                               or other document to
                                                                     in
                                                                                                                                            County,
                    (Name of Person Served)
                                                                                                    (Name of County)
Alabama on
                                      (Date)

                                                                                                         (Address of Server)
(Type of Process Server)                           (Server's Signature)

                                                                                                                                                            t




                                                   (Server's Printed Name)                               (Phone Number of Sen/er)

                                                      47-CV-2020-900988.00
                                                JOHN D. MALONE V. ATP HUNTSVILLE LLC


                C001 - JOHN D. MALONE                                 v.
                                                                                               D001 - ATP HUNTSVILLE LLC
                             (Plaintiff)                                                                                                                -


                                                                                                            (Defendant)


                           0^0             1.



                           0
                                                                                               SERVICE RETURN COPY
                                                      DOCUMENT 8
                                                      DOCUMENT

         Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 27 of 30
SENDER: COMPLETE THIS SECTION                              COMPLETE THIS SECTION ON DELIVERY


   Complete items 1, 2, and 3.                             A, Signa
   Print your name and address on the reverse                                                                     Agent
   so that we can return the card to you.
   Attach this card to the back of the mailpiece,
   or on the front if space permits.
                                                           X
                                                                      4
                                                           B. RSfipued by# tinted Name)
                                                                                                                 •Addressee
                                                                                                       C. Data of Delivery

1. Artioie Addressed to:                                   D. Is delivery at  ^ssdiifef^^orfit iteml?
                                                                                                                  ll/2a
                                                                                                                LjYe
                                                              If YES, enter delivery address below:
MP tfu/tfsvOl'k LLC
m tmxrp serects xac.

                                                       3. Service Type                            D Priority Mail Express®

    9590940224396249055030                              Adult Signature
                                                         Adfltt Signature Restricted Delivery
                                                       HXertlfied Mail®
                                                                                                  D Registered Mail™
                                                                                                  D Registered Mall Restricted
                                                                                                     Delivery
       9590 9402 2439 6249 0550 30
                                                        Certified Mail Restricted Delivery        D Return Receipt for
                                                         Collect on Delivery                        Merchandise
2. Article Number (Transfer from service label)            Collect on Delivery Restricted Delivery D Signature Confirmation™
                                                                -"'all        :     >   •            Signature Confirmation
        7017        OttO        0000       i™     b^fi?~                   * '
                                                                      il Restricted Delivery        Restricted Delivery

PS Form 3811, July 2015 PSN 7530-02-000-9053                                                    ' Domestic Return Receipt }
                                                                                                                               I
             Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 28 of 30


                                         AlaFile E-Notice




                                                                        47-CV-2020-900988.00


To: CLINT W BUTLER
    clint@personal-injured.com




                    NOTICE OF ELECTRONIC FILING
                      IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

                                 JOHN D. MALONE V. ATP HUNTSVILLE LLC
                                          47-CV-2020-900988.00

            The following RETURN ON SERVICE - SERVED was FILED on 7/20/2020 3:58:50 PM




     Notice Date:     7/20/2020 3:58:50 PM




                                                                            DEBRA KIZER
                                                                   CIRCUIT COURT CLERK
                                                               MADISON COUNTY, ALABAMA
                                                               MADISON COUNTY, ALABAMA
                                                                  100 NORTHSIDE SQUARE
                                                                    HUNTSVILLE, AL, 35801

                                                                                256-532-3390
           Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 29 of 30


                                      AlaFile E-Notice




                                                                     47-CV-2020-900988.00


To: ATP HUNTSVILLE LLC (PRO SE)
    C/O INCORP SERVICES INC
    4142 CARMICHAEL RD.
    MONTGOMERY, AL, 36106-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

                            JOHN D. MALONE V. ATP HUNTSVILLE LLC
                                     47-CV-2020-900988.00

           The following RETURN ON SERVICE - SERVED was FILED on 7/20/2020 3:58:50 PM




    Notice Date:    7/20/2020 3:58:50 PM




                                                                           DEBRA KIZER
                                                                  CIRCUIT COURT CLERK
                                                              MADISON COUNTY, ALABAMA
                                                              MADISON COUNTY, ALABAMA
                                                                 100 NORTHSIDE SQUARE
                                                                   HUNTSVILLE, AL, 35801

                                                                              256-532-3390
             Case 5:20-cv-02055-LCB Document 1-1 Filed 12/22/20 Page 30 of 30


                                         AlaFile E-Notice




                                                                        47-CV-2020-900988.00


To: CLINT W BUTLER
    clint@personal-injured.com




                    NOTICE OF ELECTRONIC FILING
                      IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

                                 JOHN D. MALONE V. ATP HUNTSVILLE LLC
                                          47-CV-2020-900988.00

            The following RETURN ON SERVICE - SERVED was FILED on 7/20/2020 3:58:50 PM




     Notice Date:     7/20/2020 3:58:50 PM




                                                                            DEBRA KIZER
                                                                   CIRCUIT COURT CLERK
                                                               MADISON COUNTY, ALABAMA
                                                               MADISON COUNTY, ALABAMA
                                                                  100 NORTHSIDE SQUARE
                                                                    HUNTSVILLE, AL, 35801

                                                                                256-532-3390
